Citation Nr: 0021972	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-02 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to service connection for a lumbosacral spine 
disorder.

3.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
January 1946 and from August 1949 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (RO) which denied service connection for a 
liver disorder characterized as a "crushed liver" and for a 
lumbosacral spine disorder characterized as "lumbosacral 
strain/sprain, degenerative joint disease lumbosacral 
spine," and which denied an increased (compensable) rating 
for service-connected bilateral hearing loss.

The Board notes that in January 1998, at the time of his 
hearing before the RO, the veteran submitted a written 
withdrawal on the issue pertaining to his liver.  However, 
the hearing transcript discloses some uncertainty as to the 
veteran's intent in this regard.  By an April 1999 written 
statement the veteran asserted that his claim of entitlement 
to service connection for a liver disorder should remain in 
appellate status.  The Board concurs.


FINDINGS OF FACT

1.  There is no competent medical evidence that the veteran 
currently has a liver disorder.

2.  There is no competent medical evidence linking a current 
lumbosacral spine disorder with the veteran's period of 
active service.

3.  The veteran has Level II hearing bilaterally.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
liver disorder is not well grounded.  38 U.S.C.A. §5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
lumbosacral spine disorder is not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

3.  The criteria for a compensable rating for bilateral 
sensorineural hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.85-4.87, Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
liver disorder and for a lumbosacral spine disorder because 
he incurred both disorders in service.  He also avers that he 
is entitled to a higher rating for his service-connected 
bilateral hearing loss because it is more disabling than 
contemplated by the current noncompensable disability rating.

Service connection claims

A veteran is entitled to service connection for disability 
resulting from disease or injury incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  Service connection also is warranted for a 
disorder diagnosed after separation provided evidence 
establishes in-service incurrence.  38 C.F.R. § 3.303(d) 
(1999).  Service connection is warranted only when evidence 
supports the claim or is in relative equipoise but not when a 
fair preponderance of the evidence is against the claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The threshold issue, however, is whether the claim for 
service connection is well grounded -- that is, plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim need not be conclusive but there must be 
supporting evidence suggesting more than a purely speculative 
basis for granting entitlement to a requested benefit.  Dixon 
v. Derwinski, 3 Vet. App. 261, 262-263 (1992).  Without a 
well grounded claim VA has neither the duty nor the authority 
to assist a veteran to develop pertinent facts, Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997) cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Morton v. West, 12 Vet. 
App. 477, 486 (1999), and the appeal must fail for lack of 
Board jurisdiction, Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim for service connection requires 
evidence of a current disorder, in-service incurrence or 
aggravation of the disorder, and a causal nexus between the 
disorder and active service.  Epps v. Gober, 126 F.3d at 
1467-1468.  Medical evidence is required to establish a 
current disorder and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may establish service 
incurrence or aggravation.  Id. at 1468.  A statutory 
presumption may establish the nexus element.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  A veteran also may 
establish a well-grounded claim for service connection under 
a chronicity analysis where evidence, regardless of its date, 
shows that a current chronic disorder manifested in service 
or during an applicable presumption period.  38 C.F.R. 
§ 3.303(b) (1999).  This evidence must be medical unless the 
nature of the claimed disorder is such that lay observation 
sufficient.  If a chronicity analysis is inapplicable a claim 
still may be well grounded provided that evidence shows a 
current disorder to be causally linked to service or an 
applicable presumption period by continuity of 
symptomatology.  Id.; Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).

A liver disorder

Service medical records (SMRs) disclose that the veteran 
underwent surgeries and both inpatient and outpatient 
treatment for in-service gastrointestinal disorders.  The 
SMRs note various diagnoses and suspected diagnoses including 
appendicitis (1947), cirrhosis (August 1949), chronic 
hepatitis (August 1949), a duodenal ulcer (June 1955), 
cholelithiasis (June 1961), acute hepatitis (July 1961) and 
chronic cholecystitis (August 1961).  A July 1961 surgical 
report includes a reference to the removal of a subhepatic 
abscess.  A March 1962 SMR notes normal liver function tests.  
Except for an August 1965 medical history in which the 
veteran noted stomach, liver or intestinal trouble, and 
surgery for a "crushed liver," and a contemporaneous 
examination report which appears to note "1961 crush 
liver," SMRs include no evidence of a traumatic liver 
disorder.

Following separation from service the veteran underwent VA 
examinations, including those attendant to hospitalization, 
in April 1966, December 1969, June 1984, February 1987, 
August 1990, April 1992, October 1994, April 1997 and May 
1998.  Although the veteran informed several of the 
physicians that he had sustained a "crushed liver" after 
falling several feet off a helicopter in February 1961, none 
of the examination reports note a liver disorder, traumatic 
or otherwise.  In fact, the May 1998 examination report 
specifically notes that liver function "tests demonstrate no 
evidence of chronic liver diseases."

None of the large number of VA treatment and hospitalization 
records from June 1968 to May 1998 which are associated with 
the claims file confirm a diagnosis for a liver disorder and 
the veteran did not testify about a liver disorder at his 
January 1998 RO hearing.

Beyond the appellant's own statements, there is no competent 
medical evidence that the veteran has a current liver 
disorder.  However, because the veteran is a lay person with 
no medical training or expertise, his statements alone cannot 
constitute competent evidence of the diagnosis.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of competent medical 
evidence of a current liver disorder, the veteran's claim for 
service connection for a "crushed liver" or another liver 
disorder is implausible and must be denied as not well 
grounded.

A lumbosacral spine disorder

SMRs disclose May and June 1961 diagnoses for chronic, 
postural lumbosacral sprain with no history of trauma, 
although contemporaneous X-rays of the lumbar spine were 
negative.  SMRs do not document in-service treatment for a 
traumatic back disorder.  Reports of in-service examinations 
in September 1963, June 1964 and the retirement physical 
examination in August 1965 include a normal clinical 
evaluation of the veteran's spine.  Medical histories 
provided by the veteran in June 1964 and in August 1965 
claimed no past or current swollen or painful joints, 
arthritis, rheumatism, or bone, joint or other deformity.  
Therefore, notwithstanding the use of the term "chronic" in 
otherwise isolated diagnoses, it appears that the veteran's 
in-service back disorder was acute and transitory and 
resolved with treatment.  See 38 C.F.R. § 3.303(b) (1999).

Following separation from service the veteran underwent 
several VA examinations, including those attendant to 
hospitalization.  Although a June 1984 examination report 
notes a complaint of unspecified back pain and a ruptured 
disc unconfirmed by X-rays, reports from April 1966, December 
1969, February 1987, August 1990, April 1992, October 1994 
(expressly finding a normal musculoskeletal system), and 
April 1997 note neither veteran complaints of back discomfort 
nor a diagnosis for a back disorder.  A report of a June 1997 
spine examination notes the veteran's report of having 
sustained two slipped discs in service in a 1960 head-on 
traffic accident, and of having intermittent low back pain 
thereafter.  He also reported the onset of increased hip 
pain, weakness and fatigability upon walking and standing 
beginning in about February 1997.  Examination disclosed 
slight right lumbar spasm and minimal scoliosis.  Findings 
also included limited lumbosacral motion and tenderness of 
the lumbosacral spine.  X-rays confirmed diagnoses of 
moderate degenerative disc changes at L5-S1 and moderate to 
severe degenerative facet disease at L4-L5 and L5-S1.  There 
is no medical evidence linking a current lumbosacral spine 
disorder to the veteran's service.  Similarly, none of the 
large number of VA treatment and hospitalization records from 
June 1968 to May 1998 which are associated with the claims 
file confirm a causal connection between the veteran's 
service and a low back disorder.

The veteran testified at his January 1998 RO hearing that 
because of a 1960 in-service transfer he was driving with his 
family from the Continental United States to a new base in 
Alaska along the Alaska-Canadian Highway in 1960 when his car 
was involved in a head-on accident.  He reported having 
traveled on alone to his new post at Anchorage where he 
sought medical attention.  In Alaska he stayed at a military 
hospital for about a month where he received only ultrasound 
treatment and pain pills and where doctors told him he had 
two slipped discs.  He further testified that his low back 
pain continued thereafter.

Beyond the appellant's own statements which cannot constitute 
competent medical evidence of the required nexus, see 
Espiritu v. Derwinski, 2 Vet. App. at 494-95, there is no 
competent medical evidence linking the veteran's low back 
disorder to his period of active service.  Therefore, the 
veteran's claim for service connection for a lumbosacral 
spine disorder is implausible and must be denied as not well 
grounded.

Conclusion

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection for liver and for lumbosacral spine disorders, the 
VA is under no duty to assist him to develop facts pertinent 
to his claims.  See Epps, 126 F.3d at 1468.  The Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claims.  Therefore, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims, and an explanation as to why his 
current attempt fails.

Increased rating claim

The Board finds initially that the veteran's claim for a 
compensable rating for bilateral sensorineural hearing loss 
is well grounded, see 38 U.S.C.A. § 5107(a) (West 1991), 
because a challenge to a disability rating assigned to a 
service-connected disability is sufficient to establish a 
well-grounded claim for a higher rating.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999); Caffrey v. Brown, 6 
Vet. App. 337, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board also is satisfied that the 
record includes all evidence necessary for the equitable 
disposition of this appeal and that the veteran requires no 
further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. § 
4.7.  The rating is intended to reflect the extent to which a 
disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection (as is the case here) the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. at 126.  Otherwise, (as is the case here), the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent depending upon the extent of organic 
impairment of hearing acuity.  A controlled speech 
discrimination test and average hearing threshold level 
measured by a pure tone audiometry test at 500, 1,000, 2,000, 
3,000, and 4,000 cycles per second frequencies measure 
impairment.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. § 
4.85.  The degree of disability is mechanically determined by 
applying the rating schedule to the numeric designations 
assigned to audiometric evaluations.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluation results 
are analyzed using the Tables VI and VII.  38 C.F.R. § 4.85.

Regulatory amendment changed schedular criteria for 
evaluating hearing loss effective June 10, 1999.  64 Fed. 
Reg. 25208, 25209 (1999).  Where a law or regulation changes 
while a case is pending, the provision most favorable to the 
claimant applies, absent congressional intent to the contrary 
see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
except that an amended provision liberalizing a former 
provision is not applicable prior to its effective date.  38 
U.S.C.A. § 5110(g); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Nevertheless, the differences between the former and 
current criteria have no substantive effect in this case and 
consideration under either requires the same result.

The RO granted service connection for bilateral sensorineural 
hearing loss by a July 1996 rating decision which also 
assigned a noncompensable disability rating pursuant to DC 
6100.  As the basis for the noncompensable evaluation the 
RO's decision cites Department of Defense audiological 
examination reports from January 1983 and January 1984 and 
similar VA reports from May 1990 and May 1996.  In February 
1997 the veteran claimed that his hearing had deteriorated 
since his May 1996 examination and that he was required to 
wear two hearing aids because of increased hearing loss.

Upon a VA audiological examination evaluation in May 1998, 
the veteran was shown to have average puretone air conduction 
of 49 in the right ear and 44 in the left ear.  His puretone 
thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
55
55
70
LEFT
10
10
30
60
75

The May 1998 examination disclosed mild to moderately severe 
right ear sensorineural hearing loss above 1000 Hz with all 
other frequencies within normal limits, and mild to severe 
left ear sensorineural hearing loss above 1000 Hz with all 
other frequencies within normal limits.  Audiometry revealed 
speech recognition ability was 88 percent bilaterally.  The 
examiner also noted that the veteran had worn hearing aids 
since 1949 and that he worn them on active duty.  Based upon 
the above findings the appropriate numeric designation for 
the veteran's left ear hearing impairment is Level II.  See 
38 C.F.R. § 4.85, Table VI.  In light of that numeric 
designation, a noncompensable rating was warranted under 38 
C.F.R. § 4.85, Table VII, DC 6100.

The Board also acknowledges the veteran's contentions that he 
experiences difficulty hearing in certain circumstances.  
However, the veteran's hearing deficit has not been shown to 
be of such severity to warrant a compensable evaluation under 
applicable schedular standards.  The rating schedule is 
designed to accommodate changes in condition and the veteran 
may be awarded an increased evaluation in the future should 
the extent of disability change.  38 C.F.R. § 4.1.  At 
present, however, an increased evaluation is not warranted by 
schedular standards.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected left ear hearing impairment.  As the Board has 
determined that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In reaching its decision, the Board carefully considered the 
history of the veteran's left ear hearing impairment and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation).  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592-3 (1991).  In 
particular the Board acknowledges the veteran's RO hearing 
testimony in which he explained how his bilateral ear 
disability affected his daily activities.  Although the Board 
is sympathetic, it finds that the record does not show the 
veteran's disability to be so exceptional or unusual, with 
factors such as marked interference with employment or 
repeated hospitalization, as to render application of the 
regular schedular standards impractical and warrant extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to service connection for a lumbosacral spine 
disorder is denied.

Entitlement to a compensable rating for service-connected 
bilateral hearing loss is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 
- 10 -


- 11 -


